Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a hybrid receiver for reproducing sound of multimedia devices by using TWS earphones. The independent claim 2, identifies a uniquely distinct feature of “…. A hybrid receiver having a fixing bracket for drivers and including a combination of different types of drivers, the hybrid receiver comprising… a shielding member installed between the balanced armature deriver and the dynamic driver and configured to shield magnetism.”  
The independent Claim 5, identifies a uniquely distinct feature of “…. A hybrid receiver having a fixing bracket for drivers and including a combination of different types of drivers, the hybrid receiver comprising…. wherein the dynamic driver and the balanced armature driver are arranged such that magnetic polarity directions thereof match.” 
The independent Claim 6, identifies a uniquely distinct feature of “…..A hybrid receiver having a fixing bracket for drivers and including a combination of different types of drivers, the hybrid receiver comprising….wherein a bracket coupled to an upper portion of the diaphragm of the dynamic driver and having a sound emission port configured to emit sound of the dynamic driver… wherein the bracket has an air pressure balancing hole communicating with a rear space of the dynamic driver on an outer side of the dynamic driver.” 
The independent Claim 8, identifies a uniquely distinct feature of “…..A hybrid receiver having a fixing bracket for drivers and including a combination of different types of drivers, the hybrid receiver comprising….wherein the dynamic driver and the balanced armature driver each include a terminal for transmitting an electrical signal to the voice coil and a coil, and wherein the terminal of the dynamic driver and the terminal of the balanced armature driver are aligned to be positioned in the same direction.” 
 
The independent Claim 10, identifies a uniquely distinct feature of “…..A hybrid receiver having a fixing bracket for drivers and including a combination of different types of drivers, the hybrid receiver comprising….wherein a terminal of the balanced armature driver transmitting an electrical signal to the coil is installed on a side surface close to a periphery of the bracket, wherein the bracket surrounds an outer surface of the housing of the balanced armature driver, and wherein the terminal of the balanced armature driver and the sound emission hole of the housing are exposed to the outside of the bracket.” 
 
The independent Claim 11, identifies a uniquely distinct feature of “…. A hybrid receiver having a fixing bracket for drivers and including a combination of different types of drivers, the hybrid receiver comprising…. bracket coupled to an upper portion of the diaphragm of the dynamic driver and having a sound emission port configured to emit sound of the dynamic driver, wherein the bracket has a balanced armature driver accommodation space on an upper surface thereof, the balanced armature driver is disposed such that the diaphragm is parallel to the upper surface of the bracket, and the housing has a sound emission hole above the diaphragm; and a protective cap configured to surround the balanced armature driver.” 
The closest prior art to Lee (US 20200245058) teaches a hybrid speaker, abstract, Figure 3, the hybrid speaker 110 upper frame 140b, lower frame 140a [0024], [0025] and a magnetic circuit having  a yoke 111, a low-frequency sound magnet 112, a plate 113, a low-frequency voice coil 114, and a low-frequency sound diaphragm 115, [0025] and [0026] teaches the lower frame 140a includes a frame body 142 and a woofer cover 141. Further, on [0027] In the woofer portion 110, the magnet 112 and the plate 113 are sequentially stacked inside the yoke 111 and form a cavity between the yoke 111 and the plate 113, and the voice coil 114 is attached to a bottom surface of the low-frequency sound diaphragm 115 and disposed in the cavity. The low-frequency sound diaphragm 115 includes a dome portion in a center and an edge portion on a periphery. [0028] The woofer portion 110 operates as a dynamic speaker in which a magnetic field between the magnet 112 and the yoke 111 interacts with the voice coil 114 and the low-frequency sound diaphragm 115 is vibrated when a current flow through the voice coil 114. Lee does not explicitly teach a balanced armature receiver. 
Huang (US 20140169583) teaches a dual frequency coaxial earphone including an earphone casing 2, a moving coil loudspeaker unit 3 and a balanced armature loudspeaker unit 4. See at least [0023], Figure 3. On [0026] Huang teaches [0026] The balanced armature loudspeaker unit 4 is securely assembled at the rear end of the moving coil loudspeaker unit 3, so that the moving coil loudspeaker unit 3 and the balanced armature loudspeaker unit 4 are integrally formed. That is, the acoustic output orifice 211 is faced to one end of the moving coil loudspeaker unit 3 and the balanced armature loudspeaker unit 4 is securely assembled at the other end of the moving coil loudspeaker unit 3. The balanced armature loudspeaker unit 4 includes an armature vibrating diaphragm 41. The armature vibrating diaphragm 41 corresponds to the acoustic transmitting hole 321, so that the armature vibrating diaphragm 41 and the moving coil vibrating diaphragm 31 are disposed at two ends of the acoustic transmitting member 32, respectively. Preferably, the acoustic transmitting hole 321 corresponds to the center of the armature vibrating diaphragm 41, so that the center of the armature vibrating diaphragm 41 corresponds to the center of the moving coil vibrating diaphragm 31. In addition, as shown in FIG. 3, preferably the center of the armature vibrating diaphragm 41 and the center of the moving coil vibrating diaphragm 31 are located on the axis line of the acoustic transmitting hole 321, but embodiments of the disclosure are not limited thereto. Lee in view of Huang does not explicitly teach all the limitations of Claims 2, 5, 6 ,8 ,10 and 11. The prior arts fails to anticipate of render the independent claims obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651